Exhibit 10.1
AUTOZONE, INC. 2011 EQUITY INCENTIVE AWARD PLAN
RESTRICTED STOCK AWARD GRANT NOTICE AND
RESTRICTED STOCK AWARD AGREEMENT
AutoZone, Inc., a Nevada corporation, (the “Company”), pursuant to its 2011
Equity Incentive Award Plan (the “Plan”), hereby grants to the individual listed
below (the “Participant”), in consideration of the mutual agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the number of shares of the
Company’s Common Stock set forth below (the “Shares”). This Restricted Stock
award is subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Agreement”) (including without limitation the Restrictions on
the Shares set forth in the Restricted Stock Agreement) and the Plan, each of
which are incorporated herein by reference. Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Restricted Stock Award Grant Notice (the “Grant Notice”) and the Restricted
Stock Agreement.

     
Participant:
  Robert D. Olsen
 
   
Grant Date:
 
January 25, 2011
 
   
Total Number of Shares of Restricted Stock:
 
4,800 Shares
 
   
Vesting Commencement Date:
 
December 15, 2012
 
   
Vesting Schedule:
 
The Shares shall vest, and the Restrictions thereon shall lapse, with respect to
one-half (50%) of the Shares on each of the Vesting Commencement Date and the
first anniversary of the Vesting Commencement Date, subject to the Participant’s
continued service through the applicable vesting date.

Notwithstanding anything contained herein to the contrary, if the Participant
experiences a Termination of Service (i) by the Company without Cause (as
defined below) or (ii) by reason of the Participant’s death or Disability (as
defined below), then all of the Shares subject to this Award shall vest, and the
Restrictions thereon shall lapse, on the date of such Termination of Service.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of the Plan, the Restricted Stock
Agreement and this Grant Notice. The Participant has reviewed the Restricted
Stock Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Restricted Stock
Agreement and the Plan. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator of
the Plan upon any questions arising under the Plan, this Grant Notice and/or the
Restricted Stock Agreement.

                      AUTOZONE, INC.:   PARTICIPANT:
 
                   
By:
  /s/ Tim Briggs       By:   /s/ Robert D. Olsen    
 
                   
Print Name:
  Tim Briggs       Print Name:   Robert Olsen    
Title:
  Sr. VP, HR       Address:  
P.O. Box 384
Pickwick Dam, TN 38365
   
By:
  /s/ Harry L. Goldsmith                
 
                   
Print Name:
  Harry L. Goldsmith                
Title:
 
Executive Vice President,
General Counsel and Secretary

               

 





--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED STOCK AWARD GRANT NOTICE
AUTOZONE, INC. RESTRICTED STOCK AWARD AGREEMENT
Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached,
AutoZone, Inc., a Nevada corporation (the “Company”) has granted to the
Participant the number of shares of Restricted Stock (the “Shares”) under the
AutoZone, Inc. 2011 Equity Incentive Award Plan, as amended from time to time
(the “Plan”), as set forth in the Grant Notice.
ARTICLE I.
GENERAL
1.1 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
1.2 Definitions.
(a) “Cause” shall mean the willful engagement by Participant in conduct which is
demonstrably or materially injurious to the Company, monetarily or otherwise.
For this purpose, no act or failure to act by the Participant shall be
considered “willful” unless done, or omitted to be done, by the Participant not
in good faith and without reasonable belief that his action or omission was in
the best interest of the Company.
(b) “Disability” shall mean a determination by the Company that the Participant
is “totally disabled,” within its meaning in the Company’s long term disability
plan as in effect from time to time.
ARTICLE II.
AWARD OF RESTRICTED STOCK
2.1 Award of Restricted Stock.
(a) Award. In consideration of the Participant’s past and/or continued
employment with or service to the Company or its Affiliates, and for other good
and valuable consideration which the Administrator has determined exceeds the
aggregate par value of the Common Stock subject to the Award (as defined below),
as of the Grant Date, the Company issues to the Participant the Award described
in this Agreement (the “Award”). The number of Shares subject to the Award is
set forth in the Grant Notice. The Participant is an Employee or Director of the
Company or one of its Affiliates.
(b) Book Entry Form; Certificates. At the sole discretion of the Administrator,
the Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Sections 2.2(a) and 2.2(e) hereof,
the Company shall remove such notations on any such vested Shares in accordance
with Section 2.2(f) below; or (ii) certificated form pursuant to the terms of
Sections 2.1(c), (d) and (e) below.

 

A-1



--------------------------------------------------------------------------------



 



(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or shall have been removed and the Shares shall thereby have
become vested or the Shares represented thereby have been forfeited hereunder,
bear the following legend (or such other legend as shall be determined by the
Administrator):
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT, BY AND BETWEEN AUTOZONE, INC. AND THE REGISTERED OWNER OF
SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”
(d) Escrow. The Secretary of the Company, or such other escrow holder as the
Administrator may appoint, may retain physical custody of any certificates
representing the Shares until all of the Restrictions on transfer imposed
pursuant to this Agreement lapse or shall have been removed; in such event, the
Participant shall not retain physical custody of any certificates representing
unvested Shares issued to him or her. The Participant, by acceptance of the
Award, shall be deemed to appoint, and does so appoint, the Company and each of
its authorized representatives as the Participant’s attorney(s)-in-fact to
effect any transfer of unvested forfeited Shares (or Shares otherwise reacquired
by the Company hereunder) to the Company as may be required pursuant to the Plan
or this Agreement and to execute such documents as the Company or such
representatives deem necessary or advisable in connection with any such
transfer.
(e) Removal of Notations; Delivery of Certificates Upon Vesting. As soon as
administratively practicable after the vesting of any Shares subject to the
Award pursuant to Section 2.2(b) or Section 2.2(c) hereof, as applicable, the
Company shall, as applicable, either remove the notations on any Shares subject
to the Award issued in book entry form which have vested or deliver to the
Participant a certificate or certificates evidencing the number of Shares
subject to the Award which have vested (or, in either case, such lesser number
of Shares as may be permitted pursuant to Section 11.2 of the Plan). The
Participant (or the beneficiary or personal representative of the Participant in
the event of the Participant’s death or incapacity, as the case may be) shall
deliver to the Company any representations or other documents or assurances
required by the Company. The Shares so delivered shall no longer be subject to
the Restrictions hereunder.
2.2 Restrictions.
(a) Forfeiture. Any Award which is not vested as of the date of the
Participant’s Termination of Service (after taking into consideration any
accelerated vesting and lapsing of Restrictions which may occur in connection
with such Termination of Service as set forth in the Grant Notice (if any))
shall thereupon be forfeited immediately and without any further action by the
Company. For purposes of this Agreement, in the event that the Participant is
both an Employee and a Director, the Participant shall not be deemed to have
incurred a Termination of Service unless and until his or her status as both an
Employee and Director has terminated. For purposes of this Agreement,
“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.2 hereof and the exposure to forfeiture set forth in this
Section 2.2(a).

 

A-2



--------------------------------------------------------------------------------



 



(b) Vesting and Lapse of Restrictions. Subject to Section 2.2(a), the Award
shall vest and Restrictions shall lapse in accordance with the vesting schedule
set forth in the Grant Notice (rounding down to the nearest whole Share).
(c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) and 2.2(b) hereof,
the vesting of the Award and lapsing of Restrictions may be accelerated pursuant
to Sections 13.2 of the Plan, as provided therein. In addition, the Company and
Participant acknowledge that the vesting of the Award and lapsing of the
Restrictions may be subject to acceleration in the event of a Termination of
Service under certain circumstances as set forth in the Grant Notice.
(d) Tax Withholding. The Company or its Affiliates shall be entitled to require
a cash payment (or to elect, or permit the Participant to elect, such other form
of payment determined in accordance with Section 11.2 of the Plan) by or on
behalf of the Participant and/or to deduct from other compensation payable to
the Participant any sums required by federal, state or local tax law to be
withheld with respect to the grant or vesting of the Award or the lapse of the
Restrictions hereunder. In satisfaction of the foregoing requirement with
respect to the grant or vesting of the Award or the lapse of the Restrictions
hereunder, unless otherwise determined by the Company, the Company or its
Affiliates shall withhold Shares otherwise issuable under the Award having a
fair market value equal to the sums required to be withheld by federal, state
and/or local tax law. The number of Shares which shall be so withheld in order
to satisfy such federal, state and/or local withholding tax liabilities shall be
limited to the number of shares which have a fair market value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state and/or local tax purposes
that are applicable to such supplemental taxable income. Notwithstanding any
other provision of this Agreement (including without limitation Section 2.1(b)
hereof), the Company shall not be obligated to deliver any new certificate
representing Shares to the Participant or the Participant’s legal representative
or to enter any such Shares in book entry form unless and until the Participant
or the Participant’s legal representative shall have paid or otherwise satisfied
in full the amount of all federal, state and local taxes applicable to the
taxable income of the Participant resulting from the grant or vesting of the
Award or the issuance of Shares hereunder.
(e) Conditions to Delivery of Shares. Subject to Section 2.1 above, the Shares
deliverable under this Award may be either previously authorized but unissued
Shares, treasury Shares or Shares purchased on the open market. Such Shares
shall be fully paid and nonassessable. The Company shall not be required to
issue or deliver any Shares under this Award prior to fulfillment of all of the
following conditions:
(i) The admission of such Shares to listing on all stock exchanges on which the
Common Stock is then listed;
(ii) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
(iii) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;
(iv) The receipt by the Company or its Affiliates of full payment of any
applicable withholding tax;

 

A-3



--------------------------------------------------------------------------------



 



(v) The lapse of such reasonable period of time following the grant of this
Award as the Administrator may from time to time establish for reasons of
administrative convenience; and
(vi) The lapse of all Restrictions with respect to the Shares.
Notwithstanding the foregoing, the issuance of such Shares shall not be delayed
if and to the extent that such delay would result in a violation of Section 409A
of the Code. In the event that the Company delays the issuance of such Shares
because it reasonably determines that the issuance of such Shares will violate
federal securities laws or other applicable law, such issuance shall be made at
the earliest date at which the Company reasonably determines that issuing such
Shares will not cause such violation, as required by Treasury
Regulation Section 1.409A-2(b)(7)(ii).
(f) To ensure compliance with the Restrictions, the provisions of the charter
documents of the Company, and/or state and federal securities and other laws and
for other proper purposes, the Company may issue appropriate “stop transfer” and
other instructions to its transfer agent with respect to the Restricted Stock.
The Company shall notify the transfer agent as the Restrictions lapse.
2.3 Consideration to the Company. In consideration of the grant of the Award by
the Company, the Participant agrees to render faithful and efficient services to
the Company or its Affiliates.
ARTICLE III.
OTHER PROVISIONS
3.1 Section 83(b) Election. If the Participant makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Participant would otherwise be taxable under Section 83(a) of the
Code, the Participant hereby agrees to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.
3.2 Restricted Stock Not Transferable. Until the Restrictions hereunder lapse or
expire pursuant to this Agreement and the Shares vest, the Restricted Stock
(including any Shares received by holders thereof with respect to Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to the restrictions on transferability set
forth in Section 11.3 of the Plan.
3.3 Rights as Stockholder. Except as otherwise provided herein, upon the Grant
Date, the Participant shall have all the rights of a stockholder with respect to
the Shares, subject to the Restrictions herein, including the right to vote the
Shares and the right to receive any cash or stock dividends paid to or made with
respect to the Shares.
3.4 Not a Contract of Service. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as an employee or
other service provider of the Company or any of its Affiliates or shall
interfere with or restrict in any way the rights of the Company and its
Affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without Cause, except to the extent expressly provided otherwise in a
written agreement between the Company or an Affiliate and the Participant.

 

A-4



--------------------------------------------------------------------------------



 



3.5 Governing Law. The laws of the State of Nevada shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
3.6 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Award is granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.
3.7 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, however, that, except as may otherwise be provided by the Plan,
no amendment, modification, suspension or termination of this Agreement shall
adversely affect the Award in any material way without the prior written consent
of the Participant.
3.8 Notices. Any notice to be given by the Participant under the terms of this
Agreement shall be addressed to the Secretary of the Company (or, in the event
that the Participant is the Secretary of the Company, then to the Company’s
non-executive Chairman of the Board or Lead Director). Any notice to be given to
the Participant shall be addressed to him at his home address on record with the
Company. By a notice given pursuant to this Section 3.8, either party may
hereafter designate a different address for notices to be given to him. Any
notice which is required to be given to the Participant shall, if Participant is
then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 3.8. Any notice required or
permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.
3.9 Successors and Assigns. The Company or any Affiliate may assign any of its
rights under this Agreement to single or multiple assignees, and this Agreement
shall inure to the benefit of the successors and assigns of the Company and its
Affiliates. Subject to the restrictions on transfer herein set forth, this
Agreement shall be binding upon the Participant and his or her heirs, executors,
administrators, successors and assigns.
3.10 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if the Participant is subject to
Section 16 of the Exchange Act, the Plan, the Award and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

A-5



--------------------------------------------------------------------------------



 



3.11 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and its Affiliates and the
Participant with respect to the subject matter hereof.
3.12 Limitation on the Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. The Plan, in and of itself, has
no assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its Affiliates with respect to amounts credited and
benefits payable, if any, with respect to the Shares issuable hereunder.

 

A-6